July 9, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      RICHARD LEE HELMS AND CLYTEL RENEE HELMS AND ALL
                     OCCUPANTS, Appellants

NO. 14-15-00451-CV                          V.

               US BANK NATIONAL ASSOCIATION, Appellee
                   ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on April 13, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Richard Lee Helms and Clytel Renee Helms and all Occupants.
      We further order this decision certified below for observance.